MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
April 25, 2006
Butrick et al v. Myers (S53321). Petitioners' request for oral argument is denied.  Petitioners'
arguments that the Attorney General's certified ballot title for Initiative Petition No. 149 (2006)
does not comply substantially with ORS 250.035(2) to (7) are not well taken. The court certifies
to the Secretary of State the Attorney General's certified ballot title for the proposed measure.
Harris v. Myers (S53307); Brandis v. Myers (S53300). Petitioner Julie Brandis' request for oral
argument is denied. Petitioner's arguments that the Attorney General's certified ballot title for
Initiative Petition No. 144 (2006) does not comply substantially with ORS 250.035(2) to (7) are
not well taken. The court certifies to the Secretary of State the Attorney General's certified ballot
title for the proposed measure.
Harris v. Myers (S53308); Brandis v. Myers (S53310). Petitioner Julie Brandis' request for oral
argument is denied. Petitioner's arguments that the Attorney General's certified ballot title for
Initiative Petition No. 145 (2006) does not comply substantially with ORS 250.035(2) to (7) are
not well taken. The court certifies to the Secretary of State the Attorney General's certified ballot
title for the proposed measure.
Wilson v. Myers (S53330). Petitioner's request for oral argument is denied.<fjPetitioner's
arguments that the Attorney General's certified ballot title for Initiative Petition No. 148 (2006)
does not comply substantially with ORS 250.035(2) to (7) are not well taken. The court certifies
to the Secretary of State the Attorney General's certified ballot title for the proposed measure.

RECONSIDERATION DENIED AND MODIFIED BALLOT TITLE CERTIFIED
April 25, 2006
Straube et al v. Myers (S53266); McEvilly v. Myers (S53275). On April 19, 2006 and on April 20,
2006, petitioners filed petitions for reconsideration of this court's opinion of April 13, 2006.  The
court has considered the petitions and orders that they be denied. The court certifies to the Secretary
of State the Attorney General's certified ballot title for initiative petition No. 143, as modified by the
court in its opinion of April 13, 2006.  ORS 250.085(8).